Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: After a review of the prior art of record, it is believed that the present invention is novel and non-obvious wherein no reference discloses the recited structure, including a dual pipe comprising an inner pipe having a helical valley/ridge portion formed on an outer circumferential surface and an outer pipe into which the inner pipe is inserted, wherein the helical valley/ridge portion of the inner pipe includes a first, second and third helical inner pipe valley/ridge portion formed sequentially in a longitudinal direction to have the same pitch, the second helical inner pipe valley/ridge portion being a multiple-helix helical valley/ridge portion, the inner pipe further including a first annular groove formed by reducing an outer diameter of the inner pipe between the first and second helical inner pipe valley/ridge portions and a second annular grooved formed by reducing an outer diameter of the inner pipe between the second and third helical inner pipe valley/ridge portions, the outer pipe including a first, second and third helical outer pipe valley/ridge portion formed on inner circumferential claim 1.  Additionally no reference discloses an inner pipe having an helical valley/ridge portion formed on an outer circumferential surface thereof, and an outer pipe into which the inner pipe is inserted, wherein the helical valley/ridge formed on the outer circumferential surface of the inner pipe is a multiple-helix helical valley/ridge portion, the inner pipe includes an annular groove formed by reducing an outer diameter from one side of the multiple-helix helical valley/ridge portion, a small-diameter connection portion formed by reducing an outer diameter from the other side of the multiple-helix helical valley/ridge portion, and a large-diameter connecting portion extending from the annular groove, the outer pipe includes a large-diameter fixing portion and a small-diameter fixing portion, the large diameter fixing portion includes a helical outer pipe valley/ridge portion formed so as to be threadedly engaged with at least one helical valley/ridge portion of the multiple-helix helical valley/ridge portion, and first and second through-claim 7. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F BRINSON whose telephone number is (571) 272-4897.  The examiner can normally be reached on M-F 7:00-4:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Rinehart can be reached on 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PATRICK F BRINSON/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        


February 13, 2021
P. F. Brinson